DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Currently, claims 1-21, 24, and 29 are pending in the instant application.  Claims 2-6, 8, 11-21 and 24 are withdrawn from consideration as being drawn to non elected inventions.   Claims 1, 7, 9, 10, and 29 are currently under examination with regard to TBL1X.  Given the amendment to claim 3, it is now withdrawn from consideration as it is directed to a different combination of genes.  All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  

Claim Rejections - 35 USC § 101
Claims 1, 7, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation/law of nature and an abstract idea without significantly more. The claim(s) recite(s) the natural law/correlation between the expression level of TBL1X and selecting treatment with a PD-1 immune checkpoint inhibitor, as well as the abstract mental concept of making conclusion. This judicial exception is not integrated into a practical application because the step(s) of measuring expression of TBL1X is a mere data gathering steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106. 
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, 561 U.S. 593, 601 (June 28, 2010) and Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).  See also Myriad v Ambry, CAFC 2014-1361, -1366, December 17, 2014.  The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. at 601 (2010).   
In Alice Corp, the Supreme Court reiterated the two step test devised in Mayo to determine patent eligibility for claims.  “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 

Claims Analysis:
As set forth in MPEP 2106, the claims have been analyzed to determine whether they are directed to one of the four statutory categories (STEP 1).  The claims were then analyzed to determine if they recite a judicial exception (JE) (STEP 2A, prong 1) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application (STEP 2A, prong 2) [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)].  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE (STEP 2B) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites a method of selecting a cancer subject for treatment with a PD-1 checkpoint inhibitor by measuring the expression level of TBL1X which is a natural correlation.  With regard to the natural correlation, as in Mayo, the relationship is itself a natural process that exists apart from any human action.  The selecting limitation recited in the preamble of the claims is also a recitation of an abstract idea because these conclusions/determinations can occur entirely within the mind.  It is further noted that the selecting step requires comparison of expression levels with a predetermined threshold which is also an abstract idea.  It is therefore determined that the claims are directed to judicial exceptions.
In the instant situation, the additional element/step of measuring expression level of TBL1X does not integrate the JE into a practical application because it is a mere data gathering step to use the correlation and does not add a meaningful limitation to the method.  
The next step involves determining whether the remaining elements, either individually or as an ordered combination, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  In the instant situation, the measuring step is generally recited and does not provide any particular reagents that might be considered elements that transform the nature of the claims into a patent eligible application because no specific elements/steps are recited.  This step is not only a mere data gathering step, but the general recitation of detection of known nucleic acids is well understood, routine, and conventional activity (see MPEP 2106.05d(II).  The same analysis holds for dependent claim 7.  Additionally, claim 7 is taken as pre-solution activity as it simply informs practitioners as to the samples obtained.  Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
It is additionally noted that steps such as “selecting the subject for treatment” recites the natural correlation.  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words "apply it.” CLS BankInt’l, 134 S.Ct. at 2358; Prometheus, 132 S. Cl, at 1294.  
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
	Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.	
Response to Arguments
The response traverses the rejection and asserts that the amendments to the claims make the method a practical application.  This argument has been thoroughly reviewed but was not found persuasive because the selecting step is an abstract mental concept of making a decision. To select a subject, for example, one need only decide to place the subject a particular category.  This requires nothing more than an mental process which can occur entirely within the mind.  While claim 1 now also recites “in a tumor biopsy”, this is insignificant extra solution activity and merely informs the practitioner on whom to conduct the method.  The response asserts that the claims are similar to example 29 claim 3.  This argument has been thoroughly reviewed but was not found persuasive because no particular, unconventional reagent, as in claim 3 of example 29, is recited in this claim to measure the expression levels of the indicated genes.  In claim 3 of hypothetical example 29, the facts of the example point out that porcine antibodies for detecting JUL-1 were not well understood, routine, or conventional.  This is not analogous to the instant claims.  Applicants arguments that it was not routine or conventional to select a subject for treatment with a PD-1 checkpoint inhibitor based on the expression level of TBL1X is not found persuasive because this selecting step is directed to the natural law between expression level of TBL1X and PD-1 checkpoint inhibitor efficacy as well as an abstract, mental step.  The rejection is maintained. 

Claim Rejections - 35 USC § 102

Claim(s) 1, 7, 9, 10 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hugo (Hugo et al; Cell, vol 165, publicly available March 2016, pages 1-21).
Hugo teaches obtaining gene expression data from melanoma patients prior to treatment with anti-PD-1 therapy (see summary, and page 5 “Co-enriched Transcriptomic Signatures in a Major Subset of anti-PD-1 resistant melanoma”).  Hugo teaches detecting genes which were differentially expressed between responding and non responding pretreatment tumors and that the transcriptomes of non responding tumors were dominated by relative gene up expression events.  Hugo teaches the accession number for the transcriptome data is GSE78220.  It is noted that although claim 1 has been amended to recite a “selecting” step, the claim also recites “comprising” language which allows for additional elements and does not distinguish from a reference that, for example, “selects” all patients for treatment with anti PD-1 therapy.  The “selecting” step is carried out by Hugo because Hugo teaches administering anti-PD1 therapy to patients and analyzing gene expression of tumors obtained before treatment (pretreatment).  As evidenced by the teachings of the instant specification, gene expression data in the examples was obtained from GEO accession number GSE78220 (see table 4-2, para 0119) and analyzed.  Since the instant specification teaches that the GSE accession number taught by Hugo was used to analyze gene expression data for pretreatment tumors, the office has sound scientific basis for believing that the transcriptome data taught by Hugo and GSE78220 identifies the same expression levels as that taught in the instant specification.  
Therefore, since Hugo teaches all of the steps set forth in the claims, the claims are taken to be anticipated by the teachings of Hugo.

Response to Arguments
The response traverses the rejection.  The response asserts that Hugo fails to disclose a “selecting” step, and that Hugo does not mention TBL1X at all.  These arguments have been thoroughly reviewed but were not found persuasive.  With regard to the latter, Hugo does teach that the patients were treating with anti PD1 therapy, accordingly, these patients are inherently selected for treatment.  With regard to the latter, it is acknowledged that Hugo does not “mention TBL1X at all”, however the steps of the claims require measuring expression levels of tumors biopsy before treatment, and selecting and treating the subject with anti PD1 therapy.  While Hugo does not “mention” TBL1X specifically, the expression analysis of this gene was performed and published as GSE82270, which the instant specification teaches was used for analysis to arrive at the instant claims.  Therefore, the office has sound basis for believing that Hugo inherently teaches that expression level of TBL1X in some patients treated with anti-PD1 therapy was lower than some “threshold” which is not identified by the claim.  

Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 has been amended to be dependent from claim 1, however it is not clear if all of the steps of claim 1 must be carried out prior to administering the pharmaceutical composition set forth in the claims.  It is not clear if the limitation of “was selected” refers only to the selecting step in claim 1, or to all of the steps and elements listed in the claim.  Additionally, while claim 1 recites a “PD-1 immune checkpoint inhibitor”, claim 10 recites an anti-PD1 or anti-PDL1 antibody, which appears to lack antecedent basis because the scope of “PD-1 immune checkpoint inhibitor” appears to be broader than what is disclosed in claim 10.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 

Conclusion
No claims are allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634